12/29/2020


                                          DA 19-0120
                                                                                        Case Number: DA 19-0120

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2020 MT 327



STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

DOUGLAS EUGENE INGRAM,

               Defendant and Appellant.


APPEAL FROM:           District Court of the Nineteenth Judicial District,
                       In and For the County of Lincoln, Cause No. DC 18-114
                       Honorable Matthew J. Cuffe, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Daniel V. Biddulph, Ferguson Law Office, PLLC, Missoula, Montana

                For Appellee:

                       Timothy C. Fox, Montana Attorney General, Brad Fjeldheim, Assistant
                       Attorney General, Helena, Montana

                       Marcia Jean Boris, Lincoln County Attorney, Libby, Montana



                                                   Submitted on Briefs: September 23, 2020

                                                              Decided: December 29, 2020


Filed:

                                 cir-641.—if
                       __________________________________________
                                         Clerk
Justice Jim Rice delivered the Opinion of the Court.

¶1     Douglas Ingram appeals the criminal sentence, challenging financial assessments

imposed by the Montana Nineteenth Judicial District Court, Lincoln County. We affirm

in part, reverse in part, and remand for further proceedings consistent with this opinion.

¶2     Ingram presents four issues, restated as follows:

       1. Whether the District Court erred by assessing the statutory minimum fine of
          $5,000 pursuant to § 61-8-731(1)(a)(iii), MCA?

       2. Whether the District Court erred by assessing the cost of imprisonment,
          probation, and alcohol treatment pursuant to § 61-8-731(4)(b), MCA?

       3. Whether the District Court erred by assessing the $100 fine pursuant to
          § 46-18-232(1), MCA?

       4. Whether the District Court erred by assessing the $500 surcharge in compliance
          with § 46-18-236(1)(b), MCA?

¶3     We affirm issues one, two, and three. We reverse and remand on issue four.

                 FACTUAL AND PROCEDURAL BACKGROUND

¶4     On September 2, 2018, Montana Highway Patrol responded to reports of a single

car accident on Montana Highway 37. Ingram had been driving his Chevrolet pickup truck,

pulling a Prowler Lynx camper trailer, and was headed to a camping facility in Spokane.

He was with the vehicle when the patrolman arrived and exhibited symptoms of

intoxication. Ingram registered a 0.273 breath alcohol content on a preliminary breath test,

and a 0.220 result from an Intoxilyzer test conducted later at the Eureka Law Enforcement

Center. Ingram was charged with DUI, Fourth or Subsequent Offense, a felony, in

violation of § 61-8-731, MCA, and entered a guilty plea in November 2018.


                                             2
¶5     A Pre-Sentence Investigation (PSI) report indicated Ingram was unemployed with

no assets, had approximately $7,000 in medical debt, and that his sole source of income

was $857 per month in Social Security Disability Insurance (SSDI) payments. It did not

reference Ingram’s pickup and camper trailer involved in the accident. Ingram was 61

years old, had obtained his GED, and was honorably discharged from the Navy. Ingram

filed a sentencing memorandum citing 42 U.S.C. § 407(a), which provides that no social

security benefits “shall be subject to execution, levy, attachment, garnishment, or other

legal process, or to the operation of any bankruptcy or insolvency law,” and arguing, based

upon this Court’s decision in State v. Eaton, 2004 MT 283, 323 Mont. 287, 99 P.3d 661,

that his Social Security benefits could not be used as income to satisfy sentencing

obligations. Ingram acknowledged that the ability-to-pay inquiry under § 46-18-231,

MCA, did not apply to the fine imposed under § 61-8-731, MCA,1 because it was

mandatory, citing State v. Mingus, 2004 MT 24, ¶ 15, 319 Mont. 349, 84 P.3d 658. He did

not raise a challenge to this precedent or any constitutional issue in his memorandum or at

the sentencing hearing.

¶6     The District Court imposed the statutory minimum fine of $5,000 for felony DUI

under § 61-8-731, MCA, reasoning it was mandatory under Mingus, and distinguishing the

use of Social Security benefits as income for restitution purposes that had been reversed in

Eaton. Ingram was required to “seek and obtain employment,” and to “obtain permission




1
  Section 61-8-731(1)(a)(iii), MCA, provides that a fourth offense DUI “shall be punished by . . . a
fine in an amount of not less than $5,000 or more than $10,000.”

                                                 3
from his supervising officer before engaging in a business, purchasing real property,

purchasing an automobile, or incurring a debt.” The District Court sentenced Ingram to a

13-month commitment to the Department of Corrections for placement in a treatment

program, followed by a three-year suspended sentence, subject to terms and conditions that

were recommended in the PSI, which reads in pertinent part:

      13. [Ingram] shall pay the following fees and/or charges : . . .

             b. Surcharge of the greater of $20 or 10% of the fine for each felony
             offense . . . TOTAL $500.00 . . .

             f. [A] fine(s) over and above any amount credited for pre-conviction
             incarceration as ordered and directed by the Court. . . . TOTAL $5,000.00 . . .

             g. [C]osts of legal fees and expenses defined in § 25-10-201, MCA . . . or
             $100 per felony case[,] whichever is greater (§ 46-18-232, MCA) . . . TOTAL
             $100.00 . . .

      17. [Ingram] shall obtain a chemical dependency evaluation by a state-approved
      evaluator. [Ingram] shall pay for the evaluation and follow all of the evaluator’s
      treatment recommendations. . . .

      27. [Ingram,] if financially able, as a condition of probation, shall pay for the cost
      of imprisonment, probation, and alcohol treatment for the length of time he is
      imprisoned, on probation, or in alcohol treatment. (§ 61-8-731, MCA) . . .

      29. [Ingram] shall enter and remain in an aftercare treatment program for the
      entirety of the probationary period. [Ingram] shall pay for the cost of out-patient
      alcohol treatment during the term of probation. (§ 61-8-731, MCA)[.]

¶7    During the hearing, Ingram requested the District Court suspend the $5,000 fine and

strike recommended Conditions 13(b) and 27. Ingram did not object to Condition 17, but

did ask that the District Court strike Condition 29, reasoning it was the same as

Condition 17. Ingram raised no other objections at the hearing. The District Court denied


                                            4
Ingram’s requests to alter the conditions, but credited him with 106 days for time served

prior to the judgment. Ingram appeals, challenging the denial of his sentencing objections.

                               STANDARD OF REVIEW

¶8     The Court reviews fines the same as sentencing conditions. State v. Reynolds, 2017

MT 317, ¶ 15, 390 Mont. 58, 408 P.3d 503. We review sentencing conditions first for

legality, then for abuse of discretion as to the condition’s reasonableness under the facts of

the case. State v. Daricek, 2018 MT 31, ¶ 7, 390 Mont. 273, 412 P.3d 1044 (citation

omitted). Whether a sentence is legal is a question of law subject to de novo review.

Daricek, ¶ 7. Our review of legality is generally confined to determining: whether the

sentence falls within the statutory parameters, whether the district court had statutory

authority to impose the sentence, and whether the district court followed the affirmative

mandates of the applicable sentencing statutes. State v. Himes, 2015 MT 91, ¶ 22, 378

Mont. 419, 345 P.3d 297.

                                      DISCUSSION

                 Condition 13(f): Statutory Minimum Fine for the Offense

¶9     Ingram first argues the District Court erred by failing to consider his ability to pay

when imposing the $5,000 fine for felony DUI under § 61-8-731(1)(a)(iii), MCA. Ingram

acknowledges the fine is statutorily mandated and was exempted from an ability-to-pay

inquiry in Mingus, ¶ 15 (a district court has “no discretion as to whether to impose the fine,

irrespective of the defendant’s ability to pay”); see also Reynolds, ¶ 19 (felony DUI and

misdemeanor traffic violations are subject to minimum fines that are “not subject to the

discretionary authority provided to district courts under general sentencing statutes”).
                                              5
Ingram thus asks that we overturn Mingus. Further, Ingram states that, while he “is not

presenting a facial challenge [to] the constitutionality of the mandatory minimum fine set

forth in MCA § 61-8-731,” he is challenging the statute as applied to him, arguing that his

request for suspension of the fine by the District Court “naturally implicate[d] Article II

§ 22 of the Montana Constitution,” and based upon the “implicit” recognition within our

decision in State v. Yang, 2019 MT 266, 397 Mont. 486, 452 P.3d 897, an ability-to-pay

analysis is required in “all cases.”

¶10    Upon review of the trial record, we must conclude that Ingram’s arguments cannot

be sustained. Ingram cited Mingus in the District Court, and did not oppose application of

the case or seek its reversal as “manifestly wrong,” Formicove, Inc. v. Burlington N., 207

Mont. 189, 194-95, 673 P.2d 469, 472 (1983), even when the District Court stated its

reliance on it. And, adopting his position would require overturning more cases than just

Mingus, a reality his arguments do not address. His request that the statutory DUI fine be

suspended neither constituted nor preserved an as-applied constitutional challenge to the

statute, which he presses here. See State v. Parkhill, 2018 MT 69, ¶¶ 15-16, 391 Mont.

114, 414 P.3d 1244 (defendant’s general objections to sentencing conditions did not

preserve an as-applied constitutional challenge to the subject statutes); State v. Coleman,

2018 MT 290, ¶ 9, 393 Mont. 375, 431 P.3d 26 (“we will not address as-applied

constitutional challenges to sentencing conditions raised for the first time on appeal”).

Even so, Yang contrasted statutorily-mandated fines within its reasoning, a factor that

would necessitate further consideration within the constitutional challenge proffered here.

Yang, ¶ 23 (“Unlike other mandatory fines which are ‘provided by [the] law for the
                                            6
offense,’ § 46-18-201(3)(a), MCA, such as the minimum fine of $5,000 and the maximum

fine of $10,000 for driving under the influence of alcohol or drugs, § 61-8-731(1)(a)(iii),

(b)(ii), MCA, there is no limit on the [subject market value fine.]”). We thus conclude that

the appellant’s burden to demonstrate § 61-8-731(1)(a)(iii), MCA, is unconstitutional upon

a properly preserved challenge, or that Mingus and other precedent should be overturned

as “manifestly wrong,” has not been satisfied here.

¶11    Ingram also argues his “Sentence and Judgment is judicial authorization over his

SSDI to pay fines, fees and costs as mandated by the court’s sentencing order,” contrary to

our holding in Eaton. Eaton was concerned with the anti-attachment provision of the

Social Security Act, which provides:

       The right of any person to any future payment under this subchapter shall not
       be transferable or assignable, at law or in equity, and none of the moneys
       paid or payable or rights existing under this subchapter shall be subject to
       execution, levy, attachment, garnishment, or other legal process, or to the
       operation of any bankruptcy or insolvency law.

42 U.S.C. § 407(a). This statute provides that Social Security benefits cannot be attached

or otherwise subjected to legal process. However, nothing in the wording of the statute

purports to prohibit the imposition of new debt or fines. In Eaton, the District Court

imposed restitution and explicitly ordered that Eaton pay 20% of his social security income

toward the restitution obligation. Eaton, ¶ 24. We concluded this sentencing requirement

was “an improper attempt to subject Eaton’s social security benefits to ‘other legal

process,’” which was prohibited by the Social Security Act. Eaton, ¶ 26. However,

Ingram’s sentence does not make the same error. The District Court simply imposed the

mandatory fine, referenced no source income or assets, and did not attempt to capture,
                                             7
directly or indirectly, Ingram’s SSDI benefit and thereby violate the Social Security Act.

To the contrary, Ingram was required to obtain employment, and he does not challenge

either this condition or his employability. Thus, in these circumstances, the sentence does

not constitute a “judicial authorization over his SSDI” benefits, as Ingram argues. Further,

as the Supreme Court of Washington has explained, while the anti-assignment provision

of the Social Security Act “requires that Social Security moneys cannot be reached to

satisfy a debt[,] . . . [i]t does not forgive a debt, it does not address the use of other assets

to retire a debt, and it does not prohibit a debt; it only prohibits any use of Social Security

moneys for debt retirement.” State v. Catling, 193 Wash. 2d 252, 260, 438 P.3d 1174,

1178 (2019) (emphasis added).2 Ingram’s receipt of SSDI does not immunize him from a

mandatory fine. Rather, it merely prohibits the capture of those benefits to satisfy the fine.3

¶12    This distinction was recognized in a similar Michigan case applying the federal

statute, based upon the U.S. Supreme Court’s decision in Keffeler, to a restitution

requirement imposed as required under the Michigan state constitution. State v. Lampart

(In re Lampart), 306 Mich. App. 226, 856 N.W.2d 192 (2014). The Michigan Court of




2
  We look to other jurisdictions when interpreting federal statutes or issues of first impression.
State v. Bullock, 272 Mont. 361, 378, 901 P.2d 61, 72 (1995).
3
  Ingram also cites Wash. State Dep’t of Soc. & Health Servs. v. Guardianship Estate of Keffeler,
537 U.S. 371, 385, 123 S. Ct. 1017, 1025 (2003), which was cited in Eaton, to support his argument
that a mandatory fine cannot be imposed upon a defendant whose income is composed of SSDI
benefits. However, Keffeler stands for the uncontested propositions that a mandatory fine
constitutes a “judicial or quasi-judicial mechanism” that comes within “legal process,” and that
Social Security benefits cannot be used to satisfy such a debt. It does not address imposition of
debt. Keffeler, 537 U.S. at 385, 123 S. Ct. at 1025.

                                                8
Appeals cited our decision in Eaton but distinguished between satisfaction of the obligation

from SSDI benefits, as opposed to satisfaction from other income or assets:

       [I]t appears undisputed that Alexandroni’s only source of income, at least as
       of the April 27, 2011 trial court order, was her SSDI benefits. The trial court
       clearly was aware of this, and nonetheless decided to consider her SSDI
       benefits as income for purposes of fashioning a restitution order subject to
       contempt. While we find no error merely in the trial court’s consideration of
       Alexandroni’s SSDI benefits as income, because 42 USC 407(a) does not
       directly proscribe such consideration, we hold that, to the extent the trial
       court’s consideration of those benefits results in an order of restitution that
       could only be satisfied from those benefits, the use of the court’s contempt
       powers then would violate 42 USC 407(a). . . . On remand, the trial court
       should be careful to avoid any order that in fact would compel Alexandroni
       to satisfy her restitution obligation from the proceeds of her SSDI benefits.
       That said, the current record does not reflect whether Alexandroni possesses
       any assets, other than as generated by her SSDI benefit income, from which
       her restitution might be satisfied. Nor does the record reflect whether
       Alexandroni’s income remains solely her SSDI benefits, as her income and
       income sources conceivably could change over time. Those are matters that
       the trial court should explore on remand.

In re Lampart, 306 Mich. App. at 240-41, 856 N.W.2d at 200 (emphasis added). We

likewise recognize that Ingram’s “income sources conceivably could change over time[,]”

a prospect recognized by the unchallenged probation condition that he obtain employment.

In re Lampart, 306 Mich. App. at 241, 856 N.W.2d at 200. Consistent therewith, the

District Court is afforded discretion pursuant to §§ 46-18-232, -234, MCA, to ultimately

delay or remit costs imposed, in addition to denying any effort by the State to collect

payment for the fine from Social Security benefits. We therefore affirm the imposition of

the mandatory fine.

         Condition 27: Cost of Imprisonment, Probation, and Alcohol Treatment



                                             9
¶13    Regarding Condition 27, Ingram argues the District Court erred by failing to

consider his finances and ability to pay with regard to assessing him with the cost of

imprisonment, probation, and alcohol treatment, pursuant to § 61-8-731(4)(b), MCA. The

statute provides that the sentencing court “shall, as a condition of probation, order” the

costs of “imprisonment, probation, and alcohol treatment” to be paid by the defendant if

“financially able[.]” Section 61-8-731(4)(b), MCA. Condition 27 employs identical

qualifying language, passing the costs onto Ingram only if he is “financially able.”

¶14    In Daricek, the defendant challenged a condition identical to Condition 27.

Daricek, ¶ 3. We held the inclusion of the phrase “if financially able” in the statute was a

determination directed to the Department of Corrections, reasoning the sentencing court

was “not likely to know the amount of the costs of future imprisonment, probation, or

alcohol treatment at the time of sentencing,” since costs fluctuate according to the

defendant’s responsiveness and the prescribed treatment. Daricek, ¶ 11. Rather, it is the

Department that is “charged with supervising probationers ‘in accord with the conditions

set by a sentencing judge[;]’” directed to expense the “‘rates and charges to [probationers]

in any community correction program[;]’” and granted the “authority to determine, after

sentencing, the costs of ‘imprisonment, probation, and alcohol treatment’ that a sentencing

court has imposed under § 61-8-731(4)(b), MCA.”                  Daricek, ¶ 12 (quoting

§§ 46-23-1011(1), 53-1-501(2), 61-8-731(4)(b), MCA).

¶15    Therefore, it is the Department of Corrections, not the sentencing court, which

assesses the defendant’s ability to underwrite the costs associated with his or her sentence.

Ingram correctly states that social security benefits cannot be applied to the costs. Eaton,
                                             10
¶ 22. Since the Department of Corrections is statutorily compelled to factor the financial

resources of the defendant when assessing imprisonment, probation, and treatment costs,

no defendant will be obligated to pay costs unless financially able.                        See

§§ 53-1-501(2), -502(2), MCA. We conclude the District Court properly deferred to the

Department of Corrections for assessing Ingram’s ability to pay and that imposition of

Condition 27 complied with the plain language of § 61-8-731(4)(b), MCA.

         Condition 13(g): $100 Fine in lieu of Costs of Legal Fees and Expenses

¶16    Ingram next argues that imposition of the $100 fine under Condition 13(g) is illegal

because the District Court failed to appraise his financial resources.             Pursuant to

§ 46-18-232(1), MCA, a sentencing court may require a felony offender to pay the greater

of statutory legal fees and expenses or a $100 fine. The statute requires that the sentencing

court inquire into whether the defendant is or will be able to pay the fine.

Section 46-18-232(2), MCA; State v. McLeod, 2002 MT 348, ¶ 29, 313 Mont. 358, 61 P.3d

126   (explaining    §   46-18-231(3),     MCA      (1997),    a   provision    analogous    to

§ 46-18-232(2), MCA).

¶17    However, this Court “will not review issues where the defendant failed to make a

contemporaneous objection to the alleged error at the trial court[.]” State v. Hammer, 2013

MT 203, ¶ 28, 371 Mont. 121, 305 P.3d 843 (citation omitted). Although Ingram invokes

State v. Lenihan, 184 Mont. 338, 343, 602 P.2d 997, 1000 (1979), where we permitted

appellate review of sentences not properly objected to at the trial level “if it is alleged that

such sentence is illegal or exceeds statutory mandates,” we have since clarified that a

district court’s failure to abide by a statutory requirement raises an “objectionable sentence,
                                              11
not necessarily an illegal one that would invoke the Lenihan exception.” State v. Kotwicki,

2007 MT 17, ¶ 13, 335 Mont. 344, 151 P.3d 892 (citing State v. Nelson, 274 Mont. 11, 20,

906 P.2d 663, 668 (1995); State v. Swoboda, 276 Mont. 479, 482, 918 P.2d 296, 298

(1996)). Because the fine at issue in Kotwicki was still within the prescribed statutory

parameters, we reasoned that failure to apply all statutory considerations rendered the

sentence objectionable rather than illegal, and we affirmed the district court’s imposition

of the fine. Kotwicki, ¶¶ 13-16.

¶18    Here, the fine was within the allowable statutory parameters and the District Court

acted with proper authority in assessing the fine. The District Court’s failure to make

specific findings regarding Ingram’s ability to pay the fine rendered the condition

objectionable, not illegal. The issue cannot be raised for the first time on appeal, and we

do not consider it at this time.4

                               Condition 13(b): $500 Surcharge

¶19    Lastly, Ingram argues the District Court erred by imposing the $500 surcharge,

Condition 13(b), pursuant to § 46-18-236(1)(b), MCA, without considering his limited

income. The sentencing court is required to impose “the greater of $20 or 10% of the fine

levied for each felony charge[.]” Section 46-18-236(1)(b), MCA. However, the court must

consider the financial resources of the defendant and “[i]f a [sentencing] court determines

under [§§] 46-18-231, []-232[, MCA,] that a person is not able to pay the fine and costs or



4
  While we do not consider the permissibility of the fine for the first time on appeal, we note that
the fine may not be satisfied through the invasion of Social Security benefits. Eaton, ¶ 22.

                                                12
that the person is unable to pay within a reasonable time, the court shall waive payment of

the charge imposed by this section.” Section 46-18-236(2), MCA.

¶20    While the District Court properly calculated the $500 surcharge as 10 percent of the

$5,000 minimum fine imposed, it did so without considering Ingram’s ability to pay as

required by § 46-18-236(2), MCA. This error was properly objected to during the

sentencing hearing and the issue has been conceded by the State. Thus, imposition of the

$500 surcharge is reversed and remanded with instruction to conduct such further

proceedings as are necessary pursuant to § 46-18-236(2), MCA, to determine Ingram’s

ability to pay the $500 surcharge.

¶21    Affirmed in part, and reversed in part, and remanded for further proceedings.


                                                  /S/ JIM RICE


We concur:


/S/ JAMES JEREMIAH SHEA
/S/ BETH BAKER
/S/ DIRK M. SANDEFUR


Justice Laurie McKinnon, dissenting.

¶22    I agree with the Court that it is problematic when, on appeal, Ingram requests this

Court overrule Mingus, which he acknowledged in the District Court was both binding and

troublesome precedent for his position, but nonetheless failed to argue that it be overruled.

Of course, it is also true that Ingram did not advance a clearly articulated constitutional

challenge in District Court. However, at its core, Ingram’s argument before the District
                                             13
Court and this Court is very simple: he is indigent and has no ability to pay a mandatory

fine, fees, and costs of the proceedings. An inability to pay challenge is rooted in both the

federal and Montana constitutional prohibitions against excessive fines and fees. Here,

Ingram’s only income was a Social Security Disability Income (SSDI) payment of

$857 per month. Ingram asked the District Court to consider his inability to pay and the

District Court responded it would not because the fine was mandated both by statute and

Mingus. Thus, while Ingram unfortunately did not embellish his inability to pay argument

with constitutional references nor argue to overrule precedent, the record is clear with

respect to some important issues: Ingram was indigent (he was represented by a public

defender); Ingram’s only source of income was a SSDI payment of $857 per month; he

already owed $7,000 in medical debt; the District Court refused to consider his ability to

pay, citing Mingus; the District Court imposed the mandatory fine provision despite a

contrary statute requiring an ability to pay be considered (§ 46-18-231(3), MCA)
       1
¶23        ; and the District Court clearly set forth the particular obstacles substantiating its

unwillingness to consider Ingram’s indigency. It is those obstacles—application of the

§ 46-18-231(3), MCA, factors and Mingus—which Ingram asks this Court to consider on

appeal and which unquestionably were at the center of the arguments he made in the

District Court.      The Court faults Ingram for not specifically asking that Mingus be

overruled. But Ingram did ask that the rule enunciated in Mingus not be applied to him.



1
 Section 46-18-231(3), MCA, provides: “The sentencing judge may not sentence an offender to
pay a fine unless the offender is or will be able to pay the fine. . . .” This provision does not except
“mandatory” fines from its requirement.
                                               14
¶24    As judges, our profession requires that we apply rules which are, at their origin,

designed to achieve fairness. However, strict and confining application of these rules

should never be at the expense of fairness and justice. I am confident, given the amount of

indigency and poverty in Montana’s criminal justice system, that this issue will present

itself in a manner more acceptable to the Court. I regret that Ingram, who is unquestionably

indigent, will not have the benefit of such consideration and hope that employment he is

expected to obtain in the future will be lucrative enough to pay his $5,000 fine and other

costs, as the Court appears to suggest. Only because Ingram did not present a clearly

articulated constitutional challenge in the District Court as our precedent requires, and

because I strongly believe that our decisions are better when made on well-developed

records, do I concur with the Court’s decision not to address Mingus and Ingram’s

constitutional challenge.

¶25    I would conclude, however, that Ingram’s fine, fees, and costs must be reversed

because the record establishes Ingram’s only source of income to pay those debts is SSDI.

The Court correctly observes that Ingram’s receipt of SSDI cannot be directly “captur[ed],”

Opinion ¶ 11, due to the anti-attachment provisions of 42 U.S.C. § 407(a) (“none of the

moneys paid or payable . . . under [the Social Security Act] shall be subject to execution,

levy, attachment, garnishment, or other legal process . . .”). See Bennett v. Arkansas,

485 U.S. 395, 398, 108 S. Ct. 1204, 1206 (1988) (holding that “the express language of

§ 407 and the clear intent of Congress that Social Security benefits not be attachable”);

Philpott v. Essex County Welfare Bd., 409 U.S. 413, 417, 93 S. Ct. 590, 592 (1973) (holding

that § 407 “imposes a broad bar against the use of any legal process to reach all [S]ocial
                                         15
[S]ecurity benefits”); Washington State Dep’t of Soc. and Health Servs. v. Guardianship

Estate of Keffeler, 537 U.S. 371, 383, 123 S. Ct. 1017, 1024 (2003) (“execution,” “levy,”

“attachment,” or “other legal process” are “terms of art refer[ing] to formal procedures by

which one person gains a degree of control over property otherwise subject to the control

of another, and generally involve some form of judicial authorization.”).

¶26    State courts have addressed the viability of a court order that compels a criminal

defendant to use Social Security benefits to pay a judgment.           In In re Michael S.,

524 S.E.2d 443, 446 (W. Va. 1999), the West Virginia high court held that a court may not

order a juvenile criminal offender to pay costs from his future supplemental security

income benefits. In In re Lampart, 856 N.W.2d 192, 203 (Mich. Ct. App. 2014), the

Michigan appeals court ruled that a court cannot order payment of restitution from

Social Security benefits. Unlike the current appeal, the Michigan and West Virginia

decisions entailed orders to apply Social Security benefits to a criminal defendant’s

financial obligations. However, regardless of whether the State actively seeks to seize the

offender’s Social Security funds and opts instead to maintain an unresolved probationary

condition against the offender, the judgment itself is a direct order by a court which violates

both the letter and spirit of the anti-attachment statute.

¶27    In City of Richland v. Wakefield, 380 P.3d 459 (Wash. 2016), the Washington

Supreme Court reversed an order that required Wakefield to pay $15 per month towards

her outstanding costs. Wakefield was homeless, disabled, and indigent. Her only income

was $710 in Social Security disability payments each month. The Washington Supreme


                                           16
Court rejected the view that § 407(a) prevented only direct attachment and garnishment.

After examining Michigan’s and this Court’s precedent in Eaton, the court explained:

       These courts [Michigan and Montana] have rejected the view that the
       antiattachment provisions prohibit only direct attachment and garnishment,
       and have instead held that a court ordering LFO [Legal Financial Obligation]
       payments from a person who receives only [S]ocial [S]ecurity disability
       payments is an “other legal process” by which to reach those protected funds.
       This comports with the Supreme Court’s key ruling on the definition of
       “other legal process,” which explained that it is a process that involves “some
       judicial or quasi-judicial mechanism, though not necessarily an elaborate
       one, by which control over property passes from one person to another in
       order to discharge or secure discharge of an allegedly existing or anticipated
       liability.”

Wakefield, 380 P.3d at 465. The Washington Supreme Court held that “federal law

prohibits courts from ordering defendants to pay LFOs if the person’s only source of

income is [S]ocial [S]ecurity disability.” Wakefield, 380 P.3d at 466.

¶28    In Eaton, this Court considered whether a restitution order requiring monthly

payments improperly burdened Eaton’s Social Security benefits. The district court ordered

Eaton to “make payments equal to 20 percent of his net income per month, from any source,

including money he received from his [S]ocial [S]ecurity benefits.” Eaton, ¶ 10. The State

argued that the inclusion of Eaton’s Social Security benefits in his net income for purposes

of calculating the amount of monthly restitution payments was not an “execution,” “levy,”

“attachment,” “garnishment,” or “formal legal process” in violation of § 407(a).

Eaton, ¶ 23. While the State in Eaton conceded a direct attempt to levy upon Social

Security benefits would violate § 407(a), it urged this Court to conclude there was no

violation because Eaton “[could] raise this defense at the time it would seek a levy.”

Eaton, ¶ 26. We rejected the State’s suggestion that Eaton must wait for a “levy” to be
                                         17
applied to his Social Security benefits before the anti-attachment provision was implicated,

concluding instead that it was “appropriate to eliminate the offending condition from the

judgment in the first instance.” Eaton, ¶ 26 (emphasis added). An important principle

from Eaton is that Congress intended the words “or other legal process” to be broader in

its proscription than the use of formal legal process and sanctions; that is, the State should

not be allowed to indirectly obtain what it cannot do directly.

¶29    Here, the Court’s decision to uphold an imposition of a debt for a fine and costs

when Ingram’s only source of income is Social Security benefits cannot be reconciled with

the broad reach of Eaton.      Eaton afforded greater protection to the anti-attachment

provisions of § 407(a) when it rejected the notion that a formal “levy” was required before

the judgment would become offensive. Here, as in Eaton, the sentencing order itself

constituted the attachment by “other legal process.” More particularly, the District Court’s

sentencing order provided that, as a condition of probation, Ingram was required to pay a

$5,000 fine to the Clerk of District Court pursuant to § 46-18-231, MCA.

Section 46-18-234, MCA, provides that “[w]henever a defendant is sentenced to pay a fine

or costs under 46-18-231 . . . , the court may grant permission for payment to be made

within a specified period of time or in specified installments. If no such permission is

included in the sentence, the payment is due immediately.” As the District Court did not

order payment of the fine in installments, Ingram’s fine was immediately due. Other

provisions of Ingram’s sentence impose costs and are similarly immediately due.

Moreover, the amount of Ingram’s supervision fee is to be determined by Probation and

Parole and the “DOC shall take a portion of the Defendant’s inmate account if the
                                          18
Defendant is incarcerated.” (Emphasis added.) Here, the only source of funds in Ingram’s

account would be his Social Security benefits.

¶30    Very concerning, in my opinion, is the Court’s inference that Ingram is required to

secure employment and thus may be able to pay his financial obligations without using his

Social Security income. The sentencing order does require, as a condition of probation,

that Ingram “seek and maintain employment” and that Ingram inform his employer that he

is on probation.        However,     Ingram is     disabled under     the provisions of

42 U.S.C. § 423(d)(2)(A). Ingram, therefore, has been determined to have a “physical or

mental impairment or impairments . . . of such severity that he is not only unable to do his

previous work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists in the national economy . . . .”

42 U.S.C. § 423(d)(2)(A). Thus, I disagree with the Court’s reasoning which implies fines

and costs, that are immediately due and owing, could be satisfied were Ingram to secure

employment. I submit that the District Court’s sentencing order, imposed upon a criminal

defendant whose only source of income is Social Security, is an “offending condition” and

should be eliminated in the “first instance.” Eaton, ¶ 26.

¶31    Fundamentally, however, the Court’s attempt to distinguish Eaton ignores the

realities of indigency and the collateral consequences of a judgment imposed upon indigent

defendants whose sole source of income derives from Social Security benefits. The

requirement that the offender pay a debt outright, or even a monthly sum towards his

obligation, constitutes a condition of his probation or requirement of sentence, and the

offender faces penalties for noncompliance. Because of the indigent defendant’s inability
                                         19
to retire the judgment, he will be required to submit to potentially more administrative

oversight and unable to realize an earlier release from probation. The judgment coerces

the indigent defendant to pay the financial obligation from his or her meager

Social Security resources if he or she wishes to rid themself of the imposed restrictions and

be restored the rights and privileges of a Montana citizen. The lingering judgment against

Ingram directly subjects him to constant legal process and indirectly subjects his Social

Security money to that process since the money constitutes his sole source of income. The

judgment itself is the legal process, and that process constantly applies coercion to an

indigent defendant to utilize his Social Security benefits to avoid revocation of his

probation or to retire the judgment.       Imposition of fines and costs against indigent

defendants increase the difficulty of their reentry into society and to their rehabilitation.

The inability to pay a fine and costs means that courts retain jurisdiction over impoverished

offenders longer than those who are wealthier because, due to their indigency, they cannot

pay off their debt and satisfactorily complete the terms of their probation. Legal or

background checks will show an active record for individuals who have failed to pay their

fines. This active record can have collateral consequences on employment and finances.

It affects credit ratings and makes it more difficult to secure housing.

¶32    The Court’s reasoning that Ingram’s sentencing order does not constitute judicial

authorization over his SSDI benefits ignores these realities. Disturbingly, unlike other

offenders who pay all legal financial obligations, one who lacks the ability to pay—such

as an offender whose sole source of income is Social Security benefits—is not restored to

all their civil rights and full citizenship until they use their meager benefits to pay the fine
                                           20
and costs. In most instances, it is unlikely they will ever be successful at paying the debt

of a mandatory fine like $5,000. Here, there is no competing right of a victim to receive

restitution—imposition of a fine has as its only purpose, the punishment of a criminal

defendant.

¶33    For all of these reasons, I would conclude that the District Court’s sentencing order

constitutes an “other legal process” and an improper attempt to attach Ingram’s

Social Security benefits in violation of § 407(a).

                                                     /S/ LAURIE McKINNON

Chief Justice Mike McGrath and Justice Ingrid Gustafson join in the Dissent of Justice
McKinnon.

                                                     /S/ MIKE McGRATH
                                                     /S/ INGRID GUSTAFSON




                                         21